Citation Nr: 0813410	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  04-16 986	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an increased rating for gunshot wound of the 
chest, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel



REMAND

The veteran had active military service from November 1973 to 
February 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In June 2007, the Board denied claims of service connection 
for PTSD and a disability manifested by chest pain, as well 
as an appeal for a higher initial evaluation for hearing 
loss.  Those claims are no longer before the Board.  By the 
same decision, the Board remanded the veteran's increased 
rating claim involving a gunshot wound (GSW) of the chest to 
the agency of original jurisdiction (AOJ) for additional 
development.

The Board's sole reason for issuing the remand in June 2007 
was to obtain a medical examination or an opinion concerning 
the veteran's GSW of the chest.  It was noted that the 
specific muscle group(s) affected by the GSW needed to be 
identified.  Additionally, the severity of the disability, 
including as to any affected joint(s), scarring, or injury to 
the pleural cavity, needed to be addressed.  The information 
was necessary to evaluate the severity of the veteran's 
service-connected disability.  See generally 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2007).

In June 2007, the veteran was sent a letter notifying him of 
an upcoming examination at the VA Medical Center (VAMC) in 
Marion, Illinois.  Thereafter, in August 2007, a letter was 
sent to the veteran from the Marion VAMC advising him that an 
examination had been scheduled for August 13, 2007.  Not 
surprisingly, the veteran failed to report to the examination 
as he had been incarcerated by the State of Illinois since at 
least April 2006.  Pursuant to the Board's remand, the 
Appeals Management Center (AMC) forwarded the claims file to 
a physician in an attempt to obtain the requested medical 
opinion based solely on the review of the claims file.  
Unfortunately, the physician was unable to provide an opinion 
and simply stated that "[t]his examiner could not give [a] 
medical opinion for the above questions without examining the 
veteran."  The examiner also noted that an attempt was made 
to clarify the opinion request, presumably because the 
request for an opinion had asked for specific physical 
findings to be made, such as measurement of any scarring, but 
the attempt to clarify was unsuccessful.  The claims file was 
returned to the AMC and a supplemental statement of the case 
(SSOC) was issued in October 2007, wherein the veteran's 
claim was denied.

Because of the veteran's status, the typical procedures for 
scheduling an examination were not likely going to be 
adequate in this case.  The Board foresaw the difficulty in 
scheduling the veteran for an examination on account of his 
incarceration.  Thus, the remand instructions allowed for an 
examination to be conducted at the facility where the veteran 
resides.  According to the October 2007 SSOC, the prison 
refused to transport the veteran to the VAMC for the 
examination.  However, there is no information regarding an 
attempt to schedule the veteran for an examination at the 
prison facility.

The United States Court of Appeals for Veterans Claims 
(Court) has cautioned "those who adjudicate claims of 
incarcerated veteran to be certain that they tailor their 
assistance to the peculiar circumstances of confinement.  
Such individuals are entitled to the same care and 
consideration given to their fellow veterans."  Bolton v. 
Brown, 8 Vet. App. 185, 191 (1995) (citing Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991)).  In Bolton, the Court remanded 
a case where the RO claimed an inability to get a fee-basis 
physician to conduct an examination at a correctional 
facility.  In that case, further efforts were deemed 
necessary to attempt to examine the veteran.  Id.

Here, because a medical opinion was not obtained in lieu of 
the necessary medical examination and because no attempt was 
made to have the veteran examined at the prison facility, a 
remand is necessary to comply with the instructions of the 
Board's June 2007 remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Another attempt at scheduling the 
veteran for an examination is warranted to comply with VA's 
duty to assist.

On remand, the AOJ should expend further efforts in an 
attempt to schedule the veteran for an examination to 
determine the extent and severity of the veteran's service-
connected GSW of the chest.  The VA Adjudication Procedure 
Manual may be helpful in this instance.  It contains a 
provision for scheduling examinations of incarcerated 
veterans.  The manual calls for the AOJ or the local Veterans 
Health Administration (VHA) Medical Examination Coordinator 
to confer with prison authorities to determine whether the 
veteran should be escorted to a VA medical facility for 
examination by VHA personnel.  If that is not possible, the 
veteran may be examined at the prison by:  (1) VHA personnel; 
(2) prison medical providers at VA expense; or (3) fee-basis 
providers contracted by VHA.  See M21-1MR, 
Part III.iv.3.A.11.d (2007).

Thus, in order for the AOJ to be successful in scheduling the 
examination, communication with the prison facility is 
essential.  It may be necessary to make a determination as to 
who the state official is with the authority to make a 
decision on these matters and to obtain a definitive answer 
from that official.

In light of the remand, the veteran should be sent a notice 
letter in compliance with the Veterans Claims Assistance Act 
of 2000 (VCAA).  Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  Since the veteran was last sent a VCAA 
letter, the Court issued a decision regarding the general 
notice requirements for increased rating claims.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, an updated 
letter should be sent to the veteran.

(The Board emphasizes that, when adjudicating muscle 
injuries, it is necessary to analyze the history of the 
injury in addition to the current level of disability.  
Separate or combined ratings may be in order if multiple 
affected muscle groups are identified.  See 38 C.F.R. 
§§ 4.55, 4.56, 4.73 (2007).  Additionally, separate ratings 
for scarring and its manifestations may be warranted.)

Accordingly, this case is REMANDED for the following actions:

1.  Send an updated VCAA notice letter to 
the veteran and his representative.  The 
letter should notify the veteran of the 
information and evidence necessary to 
substantiate a claim for an increased 
rating for service-connected GSW of the 
chest.  See Vazquez-Flores, 22 Vet. App. 
at 37.  Tell the veteran that he must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on 
employment and daily life.  Additionally, 
notify the veteran that, should an 
increase in disability be found, a 
disability rating will be determined by 
applying relevant diagnostic codes, which 
typically provide for a range in severity 
of a particular disability from 
noncompensable to as much as 100 percent, 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life.  Provide 
examples of the types of medical and lay 
evidence that the veteran may submit that 
are relevant to establishing entitlement 
to increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  Provide the 
veteran with general notice of the 
potentially applicable diagnostic codes, 
including those pertaining to muscle 
injuries of the chest, scarring, and 
limitation of motion of any affected 
joints.  See 38 C.F.R. §§ 4.71a, 4.73, 
4.118 (2007).  The veteran must be told 
to provide any evidence in his possession 
that pertains to his claim.  The veteran 
and his representative should be given a 
reasonable opportunity to respond to the 
notice, and any additional information or 
evidence received should be associated 
with the claims file.

2.  Take all reasonable measures to 
schedule the veteran for a VA examination 
by a physician.  Confer with prison 
authorities to determine whether the 
veteran may be escorted to a VA medical 
facility for examination or if an 
examination at the prison is feasible.  
See M21-1MR, Part III.iv.3.A.11.d.

The examiner is to determine the extent 
of disability associated with the 
service-connected gunshot wound of the 
right chest and any associated scarring.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review prior to the 
examination.  All necessary tests and 
studies should be accomplished, including 
X-rays if possible, and clinical findings 
should be reported in detail.

The examiner should identify each 
specific muscle group injured by the 
gunshot wound of the chest and comment 
upon the nature, extent, and current 
degree of impairment manifested by such 
muscle damage.  The examiner should 
identify, if possible, the track or path 
the bullet traveled from its point of 
entry.  The examiner should refer to the 
veteran's service medical records for 
contemporaneous treatment records 
concerning the injury.  This should be 
done to better ascertain the exact 
location and extent of the initial 
injury.

Further, the examiner should identify the 
etiology of any neurological or other 
manifestations, as well as the degree of 
injury involved and any functional 
impairment that results.  The examiner 
should also remark as to whether the 
disability associated with any affected 
muscles would be considered slight, 
moderate, moderately severe, or severe.  
In this regard, the examiner should 
comment concerning the presence or 
absence of the cardinal signs and 
symptoms of muscle disability, including 
loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination, and 
uncertainty of movement.

If there is any effect on the shoulder or 
other joint function, the effects, 
whether due to pain, weakness, etc., 
should be described in terms of 
limitation of motion.  It should be noted 
if any relevant joint impairment is the 
result of nonservice-connected 
disability, such as the childhood 
clavicular fracture noted by the August 
2004 VA examiner.

Regarding associated scarring, the 
examiner should measure the area of any 
scar and describe any impairment, 
including whether it is deep, 
superficial, unstable, painful, or causes 
limited function.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.  (The veteran should be advised 
that failure to appear for an examination 
as requested, and without good cause, 
could adversely affect his claim.  See 
38 C.F.R. § 3.655 (2007).)

If an examination could not be 
accomplished because such arrangements 
could not be made with the State 
institution where the veteran resides, an 
opinion should be sought of a physician 
who is asked to review the claims file.  
The opinion should address all the 
questions posed above that do not require 
examination.  For instance, the reviewer 
should be asked to ascertain as best as 
he/she can, the muscle group(s) affected 
by the gunshot wound according to the 
available record and all current 
functional impairments evident in the 
claims file due to the in-service injury.  

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, furnish 
the veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.  The type of 
injury, history and complaint, and 
objective findings should be discussed 
for each affected muscle group identified 
by the examiner as set forth in 38 C.F.R. 
§§ 4.56, 4.73.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

